ORIGIEAL                                                                                        06/23/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: DA 21-0012



                                         DA 21-0012


                                                                           FILED
   IN THE MATTER OF THE ESTATE OF                                          JUN 23 2021
   DOUGLAS C. DOWER,
                                                                        n
                                                                         B...reenwooa
                                                                           ill:
                                                                              !1-104Prerne Cou..,
                                                                            re Clf "C)ritala

         Deceased.




         Linda Dower, surviving spouse of Douglas C. Dower, appeals the Judgment of the
  Eighth Judicial District Court in favor ofthe Estate's claim that because Douglas's estate
  is insufficient to pay the homestead allowance, family allowance, statutory exemptions,
  and specific devises, Linda's specific devises must abate and be used to satisfy her rights
  to the homestead allowance, family allowance, and exempt property in accordance with
  § 72-3-901, MCA. The District Court determined that the remainder of Douglas's assets,
  held in an irrevocable trust, were not probate assets that could be used to satisfy Linda's
  allowances and spousal claims.
         After reviewing the District Court's order and the parties' briefs, the Court has
  determined it appropriate to invite the views of the State Bar of Montana's Business,
  Estates, Trusts, Tax and Real Property Law Section in order to inform its consideration of
  the case. The parties' briefs are available through the Court's public access website:
         http://courts.mt.gov/clerlddocket.mcpx.
        IT IS THEREFORE ORDERED that the Clerk of this Court shall notify Justin M.
  Bryan, Chair of the State Bar of Montana's Business, Estates, Trusts, Tax and Real
  Property Law Section ofthe entry of this order. The Clerk also shall provide the Section
  Chair with a copy of the District Court's December 1, 2020 Order on Cross-Motions for
  Summary Judgment.
      IT IS FURTHER ORDERED that any amicus brief shall be filed within thirty days
of the date of this Order, unless an extension of time is requested and approved, and shall
be limited to 5,000 words.
      The Clerk of Court is directed to provide copies of this Order to all counsel of
record.
                        ci
      DATED this e_..3 day of June, 2021.
                                                For the Court,




                                                              Chief Justice




                                            2